Citation Nr: 0111755	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  01-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased (compensable) rating for 
post-traumatic stress disorder for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  The veteran died on May [redacted], 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


REMAND

The appellant has requested a hearing before a member of the 
Board at her local RO.  An appellant is entitled to a 
personal hearing before a Member of the Board where, as here, 
she expresses a desire to appear in person.  38 C.F.R. 
§ 20.700 (2000).

Accordingly, this case is REMANDED for the following:

The RO should schedule a hearing for the 
appellant before a Member of the Board on 
Travel Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to provide the appellant the 
opportunity for a hearing which she has requested.  If there 
is additional evidence which may be obtained or generated, 
the appellant has an obligation to obtain and submit that 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


